DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2003/0062780 A1).
RE claim 9,  Kaneko teaches a permanent magnet machine (Figs.1,2 and ¶ 44), comprising: a machine housing 1 having an inner surface that extends between a first 

RE claim 19/9, Kaneko teaches a first opening 22 of the plurality of openings has a first depth and a second opening 22 of the plurality of openings 22 has a second depth that is at least one of greater than or less than the first depth (Figs.7, 8).

RE claim 20/9, Kaneko teaches the plurality of openings 22 are circumferentially distributed about the stator core 5 having varying angles of distribution between adjacent openings 22 (see Fig.2 for angles between adjacent openings are different).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2003/0062780 A1) in view of Hiwaki et al. (US 2004/0119367 A1).
RE claim 1, Kaneko teaches a stator 5 provided with a permanent magnet machine (Fig.2 and ¶ 44), the comprising: a stator core 5 disposed about a central longitudinal axis (along shaft 2a, see Figs.1, 2), the stator core 5 having: an exterior surface (S1), an interior surface (S2) disposed opposite the exterior surface (S1) (see annotated Figs.1, 2), the exterior surface (S1) and the interior surface (S2) each extending between a first face (F1) and a second face (F2) along the central longitudinal axis (of shaft 2A), and a plurality of stator teeth 11 radially extending from the interior surface (S1) towards the central longitudinal axis (of shaft 2A, see Figs.1, 2), the stator core 5 defines an opening 22 that extends from the first face (F1) toward the second face (F2) (Fig.1).



[AltContent: textbox (F1)][AltContent: textbox (S1)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: textbox (F2)]
    PNG
    media_image1.png
    506
    538
    media_image1.png
    Greyscale


Kaneko does not teach the opening is circumferential aligned with a circumferential midline of a first stator tooth of the plurality of stator teeth.
Hiwaki teaches opening 17 is circumferentially aligned with a circumferential midline of a first stator tooth 12 of the plurality of stator teeth 12 (Fig.3). Hiwaki further suggests that the location and size of the opening can be arranged to reduce iron less and improve efficiency of the electric machine (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by the opening is 
Furthermore, since such a modification would have involved a mere rearrangement of part in an invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

RE claim 2/1, Kaneko in view of Hiwaki has been discussed above. Kaneko further teaches the opening 22 is disposed between the exterior surface (S1) and the interior surface (S2) (Figs.1, 2).

RE claim 3/1, Kaneko in view of Hiwaki has been discussed above. Kaneko does not teach the opening is disposed closer to the exterior surface than the interior surface.
Hiwaki teaches the opening 17 (Fig.3) is disposed closer to the exterior surface than the interior surface (of housing 31, see Fig.3). Hiwaki suggests that the location and size of the opening can be arranged to reduce iron less and improve efficiency of the electric machine (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by having the opening is disposed closer to the exterior surface than the interior surface, as taught by Hiwaki, for the same reasons as discussed above. Furthermore, since such a modification would have involved a mere rearrangement of part in an invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Hiwaki appeared to show a circumferential width of the opening 17 is substantially equal to a circumferential width of the first stator tooth 12 of the plurality of stator teeth 12. Hiwaki further suggests that the location and size of the opening can be arranged to reduce iron less and improve efficiency of the electric machine (¶ 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by having a circumferential width of the opening is equal to a circumferential width of the first stator tooth of the plurality of stator teeth, as taught by Hiwaki, for the same reasons as discussed above.

Claims 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kimura et al. (US 2004/0124731 A1).
RE claim 10/9, Kaneko has been discussed above. Kaneko does not teach the exterior surface defines a first raised region that is disposed proximate the first face.
Kimura teaches exterior surface defines a first raised region 31 that is disposed proximate the first face (axial face of core 16), doing so prevent the housing from excessively tightly fitting the stator core. Thus, the generation of the crack of the circumferential wall and/or the stator core is prevented. As a result, the durability of the electric type machine is improved (¶ 36).


RE claim 11/10, as discussed above, Kimura teaches the first raised region 31 is arranged to engage the inner surface 25a (of housing 25, see Fig.2 and ¶ 29).

RE claim 12/10, as discussed above, Kimura teaches the exterior surface defines a second raised region 31 that is disposed proximate the second face (axial end of the core 16, see Figs.1, 2).

RE claim 13/12, as discussed above, Kimura teaches the second raised region 31 is arranged to engage the inner surface 25a (of housing 25, see Fig.2 and ¶ 29).

RE claim 18/9, Kaneko has been discussed above. Kaneko does not teach the inner surface defines recessed regions that extend from the inner surface towards an outer surface of the machine housing.
Kimura teaches the inner surface 25a (Figs.1-3 and ¶ 18) defines recessed regions 36 that extend from the inner surface towards an outer surface of the machine housing 25 (Fig.3), doing so prevent the housing from excessively tightly fitting the stator core. Thus, the generation of the crack of the circumferential wall and/or the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko by having the inner surface defines recessed regions that extend from the inner surface towards an outer surface of the machine housing, as taught by Kimura, for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 04/06/2021have been fully considered but they are not persuasive.
On page 5 of the Remark, Applicant alleged that claim 1 has been amended to recite that the opening is aligned with a circumferential midline of a first stator tooth of the plurality of stator teeth and Kaneko does not teach such limitation.
In response: Applicant’s argument was not found persuasive because such limitation was originally recited in dependent claim 4 (now cancelled). The office action referenced Hiwaki et al. (US 2004/0119367 A1) for showing opening 17 is circumferentially aligned with a circumferential midline of a first stator tooth 12 of the plurality of stator teeth 12 (Fig.2). However, Applicant does not provide any argument with regard to Hiwaki. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response: Applicant’s argument was not found persuasive because the claim does not require the opening to be “within the slot defined between adjacent stator teeth”. Rather, the claim required “opening is circumferentially disposed between a first stator tooth and a second stator tooth of the plurality of stator teeth”. Kaneko clearly show “the opening 22 is circumferentially disposed between a first stator tooth 11 and a second stator tooth 11 of the plurality of stator teeth 11” in Fig.2. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834